Per, Curiam.
The tax cannot be levied in this case until all the records required by the statute (3 How. Stat.. § 1740a9) are deposited and filed in the office of the county clerk.
The drain is entirely within the limits of the township of Casco, but the county drain commissioner has concurrent jurisdiction with the township drain commissioner in such cases. The records, however, if he acts, must be filed in the county clerk’s office, and not with the township clerk.
3 How. Stat. § 17405, provides that—
“No tax for the construction of a drain shall be spread upon the tax roll until all the records thereof, required to be made by such commissioner, are filed with the clerk.”
*247This statute evidently refers to all drains, by whomsoever laid.
As it is admitted by the petition that the statute has not been complied with in this respect, the -application, for an order to show cause will be denied.